Citation Nr: 0710063	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 16, 1980, to 
October 27, 1980, with additional reserve service 
thereafter.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 RO decision   The veteran 
testified before the Board in September 2006.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action is needed.


REMAND

In order to ensure a complete evidentiary record, additional 
evidentiary development is needed.

The service medical records indicate that the veteran was 
treated in September 1980 with an assessment of situational 
anxiety after experiencing difficulties with peers.  
Apparently, he was referred to "CMHC" for treatment.  It 
is unclear whether the search for service records included 
"clinical" (inpatient) records and/or records from a 
mental health clinic.  The veteran maintains that he was 
hospitalized at Walter Reed Army Hospital in Washington, 
D.C., at some point prior to separation from service because 
of a "nervous breakdown."  However, the service medical 
records do not apparently include any clinical records from 
that facility.  On remand, the RO should request copies of 
any clinical and mental health treatment records for the 
veteran from Walter Reed Army Hospital from 1980 through 
1986 (when his reserve service ended).  

The veteran has also reported being treated in or around 
late 1980 at the Northeast Mental Health Center (currently 
housed at Health resources of Arkansas in Newport, 
Arkansas).  Although the RO requested records from this 
facility, a follow-up request is needed.  

In addition, a June 1984 reserve service examination report 
noted that the veteran was being treated by a psychiatrist.  
On remand, the RO should request that the veteran identify 
this mental health provider.  If the veteran does not 
provide the necessary information and authorization, then no 
further RO efforts are necessary in this regard.  The duty 
to assist is not a "one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  "If a [claimant] wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Ibid. 

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request copies of any medical 
records or mental health treatment 
records from any appropriate 
agencies for claimed treatment 
and/or hospitalization at Walter 
Reed Army Hospital in Washington, 
D.C., from 1980 through 1986.

2.  Send a follow-up request for 
records of treatment with the Northeast 
Mental Health Center (currently housed 
at Health Resources of Arkansas in 
Newport, Arkansas) from late 1980. 

3.  Request that the veteran identify 
the provider that he reported had been 
treating him psychiatrically as of June 
1984.  Only if the veteran provides 
sufficient information (name, address, 
dates of treatment, authorization 
form), then seek to obtain copies of 
any such records.

4.  Then, readjudicate the claim for 
service connection for a psychiatric 
disability.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 38 
C.F.R. § 20.1100(b) (2006).

